United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corona, CA, Employer
__________________________________________
Appearances:
Joanne Wright, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0849
Issued: December 20, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 18, 2021 appellant, through her representative, filed a timely appeal from an
April 7, 2021 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards docketed the appeal as No. 21-0849.
This case has previously been before the Board. 2 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On March 9, 1991 appellant, then a 31-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 9, 1991 a dog bit her on her right thigh while in the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Docket No. 13-1316 (issued November 18, 2013); Docket No. 20-0235 (issued July 13, 2020).

performance of duty. OWCP accepted her claim for open wound of the right thigh with
complications. It assigned the claim OWCP File No. xxxxxx218.
Appellant subsequently filed a Form CA-1 on July 1, 2013 alleging that on June 12, 2013
she sustained post-traumatic stress disorder (PTSD) as a result of an altercation with her
supervisor. She stopped work on June 12, 2013. OWCP assigned that claim OWCP File No.
xxxxxx348. By decision dated September 19, 2013, it denied appellant’s emotional condition
claim, finding that the evidence of record was insufficient to establish that the June 12, 2013
incident occurred, as alleged.
Under the present claim, OWCP File No. xxxxxx218, appellant filed claims for
compensation (Form CA-7) for total disability from work from December 28, 2013 through
March 24, 2014. She submitted medical evidence indicating that she was receiving medical
treatment for chronic right lower limb pain and PTSD. By decision dated May 19, 2014, OWCP
denied appellant’s disability claims finding that the medical evidence of record was insufficient to
establish that she was unable to work due to her accepted March 9, 1991 employment injury. The
decision noted that appellant had stopped work on June 12, 2013 and had filed a new Form CA-1
claim.
In a September 19, 2017 letter, appellant, through her representative, requested that OWCP
expand the acceptance of appellant’s claim in OWCP File No. xxxxx218 to include the additional
conditions of reflex sympathetic dystrophy (RSD)/neuropathy, PTSD, and a broken ankle. By
decision dated November 21, 2017, OWCP denied appellant’s request to expand the acceptance
of her claim.
In a November 30, 2017 decision, OWCP expanded the acceptance of appellant’s claim in
OWCP File No. xxxxxx218 to include complex regional pain syndrome of the right lower limb.
On December 7, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. Following a preliminary review, by decision dated
April 12, 2018, an OWCP hearing representative set aside the November 21, 2017 decision and
remanded the case for further development of the medical evidence.
After further development, by decision dated July 11, 2018, OWCP expanded the
acceptance of appellant’s claim to include closed right ankle fracture and closed fracture of the
lateral malleolus. By a separate decision of even date, it denied her request to expand the
acceptance of her claim in OWCP File No. xxxxxx218 to include the condition of PTSD.
On July 3, 2019 appellant, through her representative, requested reconsideration of the
July 11, 2018 decision. By decision dated July 18, 2019, OWCP denied appellant’s request for
reconsideration of the merits of the claim under 5 U.S.C. § 8128(a).
Appellant appealed to the Board. By decision dated July 13, 2020, the Board set aside the
July 18, 2019 nonmerit decision and remanded the case for OWCP to review the merits of
appellant’s claim.

2

By de novo decision dated April 7, 2021, OWCP denied modification of its prior decision.
It found that the evidence submitted was insufficient to establish that appellant sustained PTSD
causally related to her accepted March 9, 1991 employment injury.
The Board, having duly considered the matter, concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files and when
two or more injuries occur to the same part of the body. 3 For example, if a new injury case is
reported for an employee who previously filed an injury claim for a similar condition or the same
part of the body, doubling is required. 4 As appellant has filed claims in both OWCP File Nos.
xxxxxx218 and xxxxxx348 alleging that she sustained PTSD as a result of her federal employment,
the Board finds that the claims must be administratively combined for a full and fair adjudication. 5
This will allow OWCP to consider all relevant claim files and accompanying evidence in
developing appellant’s claims. Additionally, as appellant has pursued compensation benefits
under both OWCP File Nos. xxxxxx218 and xxxxxx348 for the same period of wage-loss
compensation benefits, there may be evidence that bears directly on the matter before OWCP in
both files.6 While the record currently before the Board does contain some medical records from
OWCP File No. xxxxxx348, it does not contain all of the relevant evidence needed to properly
adjudicate appellant’s claim.
The case must therefore be remanded to OWCP to administratively combine the current
case record with OWCP File No. xxxxxx348. Following this and other such further development
as deemed necessary, OWCP shall issue a de novo decision.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; M.E., Docket No. 21-0094 (issued May 27, 2021); L.M., Docket No. 19-1490 (issued January 29, 2020); L.H.,
Docket No 18-1777 (issued July 2, 2019).
5

See Order Remanding Case, K.F., Docket No. 19-0554 (issued October 21, 2019).

6

See Order Remanding Case, J.D., Docket No. 19-1585 (issued October 9, 2020).

3

IT IS HEREBY ORDERED THAT the April 7, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: December 20, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

